  2:18-mn-02873-RMG        Date Filed 01/15/21         Entry Number 1112   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

                                           )
IN RE: AQUEOUS FILM-FORMING                )    MDL No. 2:18-mn-2873-RMG
FOAMS PRODUCTS LIABILITY                   )
LITIGATION                                 )    CASE MANAGEMENT ORDER NO. 14
                                           )
                                           )    This Order Relates to All Actions.
                                           )
                                           )
                                           )
                                           )

                           Organization of Plaintiffs’ Counsel

     1. The Court has reviewed the application materials of counsel Ashley Campbell,

        seeking to serve on the Plaintiffs’ Executive Committee (“PEC”).

     2. The Court hereby appoints the following attorney as to the PEC:

                   Ashley Campbell
                   SL Environmental Law Group
                   91 North State Street, Suite 101
                   Concord, NH 03301

     3. All appointments to committee positions are for a period of one year. An appointee

        must apply for continued service thereafter.

     4. This designation is of a personal nature. Accordingly, the Court looks to counsel to

        undertake personal responsibility to perform the designated functions and, should

        counsel become unable to do so, the Court reserves the discretion to replace counsel

        on her request or on the Court’s own motion.

     5. All appointments to committee positions are for a period of one year. An appointee

        must apply for continued service thereafter.

AND IT IS SO ORDERED.
   2:18-mn-02873-RMG         Date Filed 01/15/21   Entry Number 1112          Page 2 of 2




                                               s/ Richard Mark Gergel
                                               Richard Mark Gergel
                                               United States District Judge
January 15, 2021
Charleston, South Carolina




                                           2
